DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“a processor; and 
a memory coupled with the processor, the memory comprising executable instructions stored thereon that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining, from an application entity, a request message to register with the apparatus, wherein the apparatus is a service layer registrar entity, wherein the request message comprises a minimum number of inactive service layer entities required; 
based on the request message, reporting the request message to a server; and 
based on the reported request message, obtaining a list of one or more inactive service layer entities that are used as backup for the application entity, wherein the reported request message comprises a reliability requirement for active service layer entities or inactive service layer entities.” 

Baker et al. (US 2010/0070563 A1) presents methods, devices, and systems for maintaining a SIP survivable network. A SIP endpoint maintains an ordered list of the controllers that are available to it and registers with a subset containing the first N controllers in the list, where N is a plurality, but not all, of the controllers in the list, and obtains services from one or more of the controllers of the subset. If one of the controllers of the subset becomes unavailable, the endpoint registers with the (N+1).sup.st controller in the list, thereby adding it to the subset. When the one controller becomes available again, the endpoint de-registers with the (N+1).sup.st controller, thereby removing it from the subset, and if necessary re-registers with one controller. The subset thus forms a sliding window on the list.

The Examiner agrees with the Applicant’s Remarks that the application is in condition of allowance based on the inclusion of previously objected to subject matter into the Independent Claim(s). 
Claim(s) 2-4, 6-7 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above.
Independent Claim 8 & 15 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
Dependent Claim(s) 9-10, 12-14 & 15-18, 20 depend on Independent Claim 6 & 15 and are allowable based on the same reasoning as mentioned above.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 03/12/2021 Applicant Arguments/Remarks & 01/12/2021 Non-Final Rejection) the Applicant Argument/Remarks and amended Independent Claim(s) in respect to Claims(s) 1-4, 6-10, 12-18, 20 overcomes the USC 103 Rejection and is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-4, 6-10, 12-18 & 20 is/are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seed et al. 							(US 2017/0041231 A1)
Methods, system, and apparatuses may support end-to-end (E2E) quality of service (QoS) with service layer (SL) sessions. For example, an application can communicate with a targeted device based on application specified schedule, latency, jitter, error rate, throughput, level of security, and cost requirements.

MLADIN et al. 						(US 2018/0198680 A1)
Methods, systems, and apparatuses associated with the service layer may provide clustering management capabilities for sensor nodes in M2M/IoT SL platforms, via conventional clustering algorithm reselection and performance optimization, which may be based on service layer analytics. Clustering functionality may be adapted not only within the individual network model and optimization goals employed by each conventional clustering algorithm, but the conventional clustering algorithms themselves may be changed or reconfigured using service layer functionality.

Astrom et al. 						(US 2014/0242953 A1)
Various techniques for routing a request message, which requests a service requiring a data operation on data, which is stored in a data backend system, are discussed. The request message is received by a first application front-end entity of an application layer. Based on the received request message, a data operation message is sent from the first application front-end entity to a first data repository of the data backend system.

Smith et al. 							(US 2016/0219116 A1)
Disclosed is an efficient request/response routing over a publish/subscribe messaging framework. Upon receiving a request for a service, a DXL broker may identify zero or more DXL domain masters providing the service. If no DXL domain masters are available to provide the service, the DXL broker may send a response message, or publish a DXL message, indicating that the service is not available. If more than one DXL domain master provides the service, then the DXL broker may identify the best DXL domain master to service the request, and forward the request to that DXL domain master.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457